Citation Nr: 1001109	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  04-38 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

When this case was previously before the Board in November 
2007, it was decided in part and remanded in part.  It has 
since returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran is currently service connected for 
psychophysiological gastrointestinal reaction, rated as 60 
percent disabling.

2.  The Veteran's service-connected disability alone is not 
sufficient to preclude him from obtaining or maintaining 
substantially gainful employment consistent with his 
education and industrial background.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, to include notice with respect to the effective-
date element of the claim, by letters mailed in January 2004 
and September 2007.  Although the September 2007 letter was 
mailed after the initial adjudication of the claim, the Board 
finds that there is no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and 
completion of all indicated development, the originating 
agency readjudicated the claim in July 2009.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records, 
pertinent Social Security Adminstration (SSA), VA records and 
private medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disability precludes the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2008); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.           § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran is currently service-connected for 
psychophysiological gastrointestinal reaction, rated as 60 
percent disabling.  The Board finds the Veteran meets the 
schedular criteria for consideration of a TDIU.  See 38 
C.F.R. § 4.16(a) (2009).  The Board's consideration thus 
turns to whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of this service-
connected disability.

The Veteran's application for a TDIU indicates that he has 
not worked in over twenty years.  He listed his previous 
occupation as a mill and set up operator.  The Veteran's 
highest level of education was listed as a high school 
degree.  On the form, the Veteran remarked that he did not 
like being around a lot of people or being enclosed, and that 
in these situations he begins to get shaky and has to get 
away.

The record establishes that the Veteran has had a number of 
conditions over the years.  VA outpatient treatment records 
evidence diagnoses of posttraumatic stress disorder (PTSD), 
major depression, polysubstance abuse, GERD, hiatal hernia, 
hypertension, left ventricular cardiomegaly with dysfunction, 
osteoarthritis, and tendonitis.  VA records from as early as 
1971 show treatment for functional abdominal pain secondary 
to an anxiety reaction.  VA outpatient treatment records from 
March 1988 note an examiner's opinion that the Veteran was 
not employable on the basis of his severe PTSD.  

During an August 2002 VA examination, the Veteran stated that 
his gastrointestinal problems had worsened, requiring 
hospitalization.  He indicated that he had not been able to 
work since 1985 due to intrusive stomach and bowel problems.  
The examiner found that any sort of sustained employment 
would be a problem, but that the Veteran was able to interact 
with others and function with friends.  During a February 
2004 VA examination, the Veteran reported that he had been 
unemployed since 1995 and was on disability for his nerves 
and stomach condition.  In January 2006, the Veteran was 
afforded another VA examination, upon which the Veteran was 
diagnosed with gastroesophageal reflux disease and 
psychophysiologic gastrointestinal reaction.  The examiner 
found that the Veteran's GERD was not related to his service-
connected psychophysiological gastrointestinal reaction.

The record also establishes that the Veteran is in receipt of 
SSA benefits with a primary diagnosis of PTSD and a secondary 
diagnoses of personality disorder and alcoholism.  These 
records also indicate that the Veteran worked as a machine 
operator and "set-up man" and that the Veteran had not 
engaged in substantial work activity since October 1983.  SSA 
findings note that the Veteran's PTSD, major depression with 
psychotic features and polysubstance abuse rendered the 
Veteran disabled and unable to make a vocational adjustment 
to work which exists in significant numbers in the national 
economy.  The SSA records did not reflect any specific 
finding with regard to the Veteran's psychophysiologicl 
gastrointestinal reaction condition and its effect on his 
ability to work.

The Veteran was afforded a VA examination in May 2009 to 
determine whether his psychophysiological gastrointestinal 
reaction precluded him from obtaining or maintaining gainful 
employment.  The examiner indicated he reviewed the Veteran's 
files and noted a history of symptoms such as nausea, 
vomiting, regurgitation, and abdominal discomfort.  He also 
noted that psychophysiological gastrointestinal reaction has 
been used in his past records with reference to his stomach 
problems, hiatal hernia, and GERD.  It was also pointed out 
that the Veteran underwent cholecystectomy surgery in 
December 2007.  The Veteran reported that he had not worked 
in 10 to 20 years and that he was on Social Security since 
1990 for PTSD and multisubstance abuse.  Based upon a review 
of the record and the results of a physical examination, the 
examiner diagnosed the Veteran with a hiatal hernia with 
GERD, a history of psychophysiological gastrointestinal 
reaction, and gastritis likely secondary to medications and 
alcohol.

With respect to the effect of this condition on the Veteran's 
ability to work, the examiner found that his unemployment was 
less likely than not caused by or a result of service-
connected disability.  He noted that a recent UGI endoscopy 
showed a normal biopsy of the esophagus-the site that would 
be significantly affected by his service-connected 
disability-with no evidence of active inflammation, 
metaplasia or dysplasia.  A recent biopsy also only showed 
mild gastritis.  Thus, the examiner concluded that current 
findings were not consistent with severe symptomatology from 
this disability alone.  He noted that the evidence in the 
Veteran's claims files references a number of other non-
service-connected disabilities that would affect his 
employability, including PTSD, polysubstance abuse, and 
musculoskeletal diseases of the neck, knee, and spine.  The 
examiner also pointed out that the Veteran's most recent 
hospitalizations have not been due to his gastrointestinal 
problems.  He opined that if symptoms of the hiatal hernia 
were taken into consideration by themselves, the Veteran 
could still likely be trained for various less demanding and 
sedentary jobs with the help of vocational counselors, 
thereby helping him find employment suitable for his high 
school degree.  Accordingly, the examiner concluded that the 
Veteran's current unemployability likely stems from all the 
other very significant non-service connected conditions.

Based on the foregoing evidence, the Board has determined 
that the Veteran's service-connected disability is not 
sufficient by itself to render him unemployable.  The May 
2009 VA examiner concluded following a review of the 
Veteran's medical history and performing a physical 
examination of the veteran, that the Veteran's significant 
non-service-connected disabilities, such as PTSD, interfered 
with the Veteran's employment.  Moreover, SSA records 
indicate that the Veteran is receiving benefits on the basis 
of his PTSD, major depression, and alcoholism-not for any 
gastrointestinal problems.  While the August 2002 VA examiner 
found that the Veteran's service-connected disability would 
make sustained employment difficult, he did not suggest that 
this condition alone would render the Veteran unemployable.  

In conclusion, while the Veteran might have significant 
impairment as a result of his service-connected disability 
and the Board does not doubt that the Veteran is unemployable 
due to a myriad of physical and mental health problems, the 
preponderance of the evidence establishes that his service-
connected psychophysiological gastrointestinal reaction is 
not sufficient by itself to render him unemployable.  
Accordingly, the Board must conclude that a TDIU is not 
warranted.  In reaching this decision, the Board has 
determined that the benefit-of-the doubt rule is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.


ORDER

A total disability rating based on individual unemployability 
due to service-connected disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


